Case 0:21-cv-60666-RS Document 1 Entered on FLSD Docket 03/25/2021 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                                             CASE NO:

 DESIRAE SILVA,

         Plaintiff,

         v.

 ECO RESTORATION AND
 CONSTRUCTION, LLC.,
 a Florida Limited Liability Company,

       Defendants.
 ______________________________/

               COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

         Plaintiff, DESIRAE SILVA (“Ms. Silva” or “Plaintiff”), pursuant to 29 U.S.C. § 216(b)

 files   the    following   Complaint     against   Defendant,   ECO     RESTORATION         AND

 CONSTRUCTION, LLC (“ERCL” or “Defendant”), alleges as follows:

                                         INTRODUCTION

     1. Defendant unlawfully deprived Plaintiff of minimum wage and overtime compensation

         during the course of her employment. This action arises under the Fair Labor Standards

         Act (“FLSA”) pursuant to 29 U.S.C. §§ 201-216, to recover all minimum and overtime

         wages that Defendant has refused to pay Plaintiff during her employment.

                                              PARTIES

     2. During all times material hereto, Plaintiff was a resident of Broward County, Florida, over

         the age of 18 years, and otherwise sui juris.
Case 0:21-cv-60666-RS Document 1 Entered on FLSD Docket 03/25/2021 Page 2 of 8




   3. During all times material hereto, Defendant, ERCL, was a Florida limited liability company

      located and transacting business within Deerfield Beach, Florida, within the jurisdiction of

      this Honorable Court.

   4. During all times material hereto, Plaintiff worked for Defendant, ERCL, at its principal

      location at 290 South Military Trail, Deerfield Beach, Florida 33442.

   5. Defendant, ERCL, was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d), during all

      times pertinent to the allegations herein.

                                 JURSIDICTION AND VENUE

   6. All acts and omissions giving rise to this dispute took place within Broward County,

      Florida, which falls within the jurisdiction of this Honorable Court.

   7. Defendant, ERCL, is headquartered and regularly transacts business in Broward County,

      Florida, and jurisdiction is therefore proper within the Southern District of Florida pursuant

      to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and 1337.

   8. Venue is also proper within the Southern District of Florida pursuant to 29 U.S.C. § 216(b)

      and 28 U.S.C. § 1391(b).

                                 GENERAL ALLEGATIONS

   9. Defendant, ERCL, is a construction and remediation company that provides interior and

      exterior remodeling, installation, and remediation services to both residential and

      commercial buildings.

   10. Defendant, ERCL, services its customers throughout Palm Beach County, Broward

      County, and Martin County, “twenty-four (24) hours of the day, seven (7) days a week.”

      See https://ecofla.com.




                                                   2
Case 0:21-cv-60666-RS Document 1 Entered on FLSD Docket 03/25/2021 Page 3 of 8




                                       FLSA COVERAGE

   11. Defendant, ERCL, is covered under the FLSA through enterprise coverage, as ERCL was

      engaged in interstate commerce during Plaintiff’s employment period. More specifically,

      ERCL’s business and Plaintiff’s work for ERCL affected interstate commerce because the

      goods and materials Plaintiff and other employees used and/or handled on a constant and/or

      continuous basis moved through interstate commerce prior or subsequent to Plaintiff’s use

      of the same. Accordingly, Defendant, ERCL was engaged in interstate commerce pursuant

      to 29 U.S.C. § 203(s)(1)(A).

   12. During her employment with Defendant, Plaintiff and multiple other employees handled

      and worked with various goods and/or materials that moved through interstate commerce,

      including, but not limited to the following: cell phones, telephones, computers, computer

      keyboards, pens, pencils, paper, office supplies, air blowers, air injectors, air movers, air

      scrubbers, dehumidifiers, ladders, hammers, saws, utility knives, measuring tapes, etc.

   13. Defendant, ERCL, regularly employed two (2) or more employees for the relevant time

      period, and these employees handled goods or materials similar to those goods and

      materials handled by Plaintiff, thus making Defendant, ERCL, an enterprise covered by the

      FLSA.

   14. Upon information and belief, Defendant, ERCL, grossed or did business in excess of

      $500,000.00 during the years 2018, 2019, 2020, and is expected to gross in excess of

      $500,000.00 in 2021.

   15. During her employment, Plaintiff was a non-exempt employee of Defendant, ERCL, within

      the meaning of the FLSA.




                                                3
Case 0:21-cv-60666-RS Document 1 Entered on FLSD Docket 03/25/2021 Page 4 of 8




   16. During her employment, Plaintiff (i) did not have supervisory authority over any

      individuals; (ii) did not make any decisions of importance on behalf of ERCL; and (iii) was

      not required to possess any advanced training, skill, or prolonged education in order to

      perform any of her primary duties and responsibilities.

                          PLAINTIFF’S WORK FOR DEFENDANT

   17. Plaintiff began working for Defendant on or about June 25, 2019 as an office manager, and

      continued to do so until on or about February 26, 2021.

   18. During the time period pertinent to this Complaint, Defendant retained the power to hire,

      fire, discipline, and control company pay practices as they related to Plaintiff.

   19. During the time period pertinent to this Complaint, Plaintiff performed non-exempt work

      and office duties including making phone calls, dealing with proposals, coordinating with

      customers, and reviewing account receivables and invoicing.

   20. During the time period pertinent to this Complaint, Plaintiff was an hourly employee. Her

      regular hourly rate ranged from fourteen dollars ($14.00) to seventeen dollars ($17.00) per

      hour throughout her employment period.

   21. Plaintiff worked in excess of forty (40) hours per week in one or more of her workweeks

      when employed by Defendant.

   22. Indeed, Defendant would regularly deduct thirty (30) minutes per day from Plaintiff’s pay

      checks, regardless of whether she worked through her lunch periods.

   23. Beginning in November 2020, Defendant required Plaintiff to attend mandatory virtual

      networking meetings every Friday morning for thirty (30) minutes, for which she was not

      paid.




                                                4
Case 0:21-cv-60666-RS Document 1 Entered on FLSD Docket 03/25/2021 Page 5 of 8




   24. Defendant also failed to pay Plaintiff for all hours of work performed during her last week

      of work.

   25. Therefore, Defendant failed to pay Plaintiff (i) at least $7.25 for all hours worked at or

      below forty (40) hours per week, and (ii) time-and-one-half her regular hourly rate for all

      hours worked in excess of forty (40) per week.

         COUNT I – FEDERAL MINIMUM WAGE VIOLATIONS – 29 U.S.C. § 206


   26. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 25 as though set forth fully

      herein.

   27. Plaintiff alleges this action pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

      § 216(b).

   28. Plaintiff performed work for Defendant during her employment for which she should have

      received the federally mandated rate of at least $7.25 per hour.

   29. To date, Defendant has not properly paid Plaintiff all of her minimum wages as required

      by the FLSA.

   30. Defendant willfully and intentionally refused to pay Plaintiff’s proper minimum wages as

      required by the FLSA, as Defendant knew of the minimum wage requirements of the

      FLSA, or otherwise recklessly failed to investigate whether Defendant’s payroll practices

      were in accordance with the FLSA during Plaintiff’s employment.

   31. Accordingly, the statute of limitations in this action should be three (3) years as opposed

      to two (2) years.

   32. Defendant’s willful and/or intentional violations of federal wage law entitle Plaintiff to an

      additional amount of liquidated, or double, damages.




                                                5
Case 0:21-cv-60666-RS Document 1 Entered on FLSD Docket 03/25/2021 Page 6 of 8




   33. As a result of Defendant’s failure and refusal to remedy its violations of the FLSA, Plaintiff

      is entitled to recover unliquidated damages, liquidated damages, court costs, and

      reasonable attorney’s fees.

      COUNT II – FEDERAL OVERTIME WAGE VIOLATIONS – 29 U.S.C. § 207

   34. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 25 as though set forth fully

      herein.

   35. Plaintiff alleges this action pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

      § 216(b).

   36. Plaintiff performed work for Defendant during her employment for which she should have

      received time-and-one-half her regular hourly rate for hours worked in excess of forty (40)

      in one or more work weeks.

   37. To date, Defendant has not properly paid Plaintiff all of her overtime wages as required by

      the FLSA.

   38. Plaintiff claims the time-and-one-half rate for each hour worked in excess of forty (40) per

      week for which she was not properly compensated.

   39. Defendant willfully and intentionally refused to pay Plaintiff’s proper overtime wages as

      required by the FLSA, as Defendant knew of the overtime requirements of the FLSA, or

      otherwise recklessly failed to investigate whether Defendant’s payroll practices were in

      accordance with the FLSA during Plaintiff’s employment.

   40. Accordingly, the statute of limitations in this action should be three (3) years as opposed

      to two (2) years.

   41. Defendant’s willful and/or intentional violations of federal wage law entitle Plaintiff to an

      additional amount of liquidated, or double, damages.




                                                 6
Case 0:21-cv-60666-RS Document 1 Entered on FLSD Docket 03/25/2021 Page 7 of 8




    42. As a result of Defendant’s failure and refusal to remedy its violations of the FLSA, Plaintiff

        is entitled to recover unliquidated damages, liquidated damages, court costs, and

        reasonable attorney’s fees.

        WHEREFORE, Plaintiff, DESIRAE SILVA respectfully requests that this Honorable

 Court enter judgment in her favor and against Defendant, ECO RESTORATION AND

 CONSTRUCTION, LLC (“ERCL” or “Defendant”), and award Plaintiff: (a) unliquidated

 damages to be paid by Defendant, (b) liquidated damages to be paid by Defendant, (c) reasonable

 attorney’s fees and costs to be paid by Defendant, and any and all such further relief as may be

 deemed just and reasonable under the circumstances.

                                 DEMAND FOR JURY TRIAL

        Plaintiff, DESIRAE SILVA, requests and demands a trial by jury on all appropriate claims.

        Dated this 25th day of March 2021.

                                                       Respectfully Submitted,

                                                       USA EMPLOYMENT LAWYERS-
                                                       JORDAN RICHARDS, PLLC
                                                       805 East Broward Blvd. Suite 301
                                                       Fort Lauderdale, Florida 33301
                                                       Tel: (954) 871-0050
                                                       Counsel for Plaintiff, Desirae Silva

                                                       By: /s/ Jordan Richards
                                                       JORDAN RICHARDS, ESQUIRE
                                                       Florida Bar No. 108372
                                                       MELISSA SCOTT, ESQUIRE
                                                       Florida Bar No. 1010123
                                                       Jordan@jordanrichardspllc.com
                                                       Melissa@jordanrichardspllc.com
                                                       Jake@jordanrichardspllc.com




                                                  7
Case 0:21-cv-60666-RS Document 1 Entered on FLSD Docket 03/25/2021 Page 8 of 8




                              CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on March 25,

 2021.

                                                      By: /s/ Jordan Richards
                                                      JORDAN RICHARDS, ESQUIRE
                                                      Florida Bar No. 108372
                                    SERVICE LIST:




                                            8
